Name: Decision of the EEA Joint Committee No 149/1999 of 5 November 1999 amending Annexes XIII (Transport) and XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  transport policy;  deterioration of the environment;  air and space transport
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(24)Decision of the EEA Joint Committee No 149/1999 of 5 November 1999 amending Annexes XIII (Transport) and XX (Environment) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0047 - 0048Decision of the EEA Joint CommitteeNo 149/1999of 5 November 1999amending Annexes XIII (Transport) and XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 11/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Annex XX to the Agreement was amended by Decision No 105/98 of the EEA Joint Committee of 30 October 1998(2).(3) Commission Directive 1999/28/EC of 21 April 1999 amending the Annex to Council Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)(3) is to be incorporated into the Agreement.(4) In view of the subject matter of Council Directive 92/14/EEC(4), the opportunity should be taken to list it in Annex XIII rather than in Annex XX to the Agreement,HAS DECIDED AS FOLLOWS:Article 1Chapter VI. "Noise", including the provisions, in Annex XX to the Agreement shall be deleted.Article 2The following point shall be inserted in Annex XIII to the Agreement after point 66d (Council Directive 94/56/EC):"66e. 392 L 0014: Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (OJ L 76, 23.3.1992, p. 21), as corrected in OJ L 168, 23.6.1992, p. 30, as amended by:- 398 L 0020: Council Directive 98/20/EC of 30 March 1998 (OJ L 107, 7.4.1998, p. 4),- 399 L 0028: Commission Directive 1999/28/EC of 21 April 1999 (OJ L 118, 6.5.1999, p. 53)."Article 3The texts of Directive 1999/28/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 35, 10.2.2000, p. 42.(2) OJ L 197, 29.7.1999, p. 57..(3) OJ L 118, 6.5.1999, p. 53.(4) OJ L 76, 23.3.1992, p. 21.